Earl Warren: Doris Daniel and Rosaline Kyles, Petitioners, versus Euell Paul Jr., etcetera. Mr. Gallman, you may continue with your argument.
James W. Gallman: Mr. Chief Justice and may it please the Court. Yesterday, we were discussing the Nixon Farm which under the calls was improved and became a more of a place of business as we've observed from the record. The -- with the advent of the Civil Rights Act of 1964, the Paul chose to operate their establishment under the guise of the private club as this evidence from the record here. This was rejected out of hand by the District Court and does not even a serious question in the District Court. It does have one surprising effect of the case though that I think is followed it all the way through. If we look at the record in the commencement of the case, we see that it counsel for the plaintiff or for Mrs. Daniel and Mrs. Kyles intended the trial based upon the private club exception of the 1964 Act. Now, this fell flat a gain in point in this regard, and that after, I think the record reflects at adequate proof was not brought in concerning the connection of this business with the commerce so that the Act apply. Now, the District Court in view that number one, that there was no coverage under the Act because this is not a place of entertainment. It considered it a place of participation or exercise or such as that and not one where the one is entertained. And it assumed that perhaps some of the items at the place of business had moved in interstate commerce.
Potter Stewart: Mr. Gallman, do I understand that to be your position as amicus representing the position --
James W. Gallman: Yes.
Potter Stewart: -- of respondent in this case that the private club exemption of the 1964 Act does not apply here.
James W. Gallman: That's correct.
Potter Stewart: You -- that's how was a finding of the District Court affirmed by the Court of Appeals and made no confession at all that that planning is erroneous.
James W. Gallman: That's correct.
Potter Stewart: So, that is out of this case.
James W. Gallman: I believe so. There was further the question of what connection the so-called lunch stand, snack bar or what have you here had this -- with the establishment. That is would it be come under 201 (b) (4) or 201 (b) (2) restaurant and cafeteria and lunch counters sold about so, principally it gave in selling food for consumption on the premises. The lower court felt that this business of swimming and sun bathing and so on, and that the food that was strictly incidental and not a major enterprise of the business. It also rejected the idea that there were two establishments here and so as to say that under subsection 4 that there was no covered establishment that would rankly entire establishment for that the cover of the Act. When this case got to the Court of Appeals, the reasoning was the same. There, the Court of Appeals looked at the two requirements or coverage under the '64 Act, namely the commerce connection or the offer to serve interstate travelers. Now again, I'd advert to the fact the record below was not developed with respect to the offer to sell/serve interstate travelers. There simply no questioning about it. It is true that it could be inferred from the testimony of Mr. Paul that they would serve any white person without inquiring about their origin. But there is no searching inquiry at all as to whether they would restrict their service to dam sealers of the area, that is would leave the interstate traveler go elsewhere. This really is considering the geography of the matter, a remote and isolated lunch room if that's what we're talking about. It's some 12 miles from the city. It's hard to get to as I explained yesterday hard to find. The Court of Appeals then approached it from the standpoint of what did the record show with respect to commerce, and I know that Court had in mind just as the Assistant Attorney General have here that common sense wise, the business must have some connection with interstate commerce. But are we dealing with the question of whether there is sufficient connection in the area for Congress to legislate? Are we dealing with the question of whether under the provisions of the Act, a substantial part of the food served at the lunch room which it serves as moot in interstate commerce? Now, there were four items mentioned. Hamburgers, hotdogs, softdrinks, and milk. It's argued by petitioners here that three of the four items had interstate arguments. There was no evidence about it. The District Court without any evidentiary support at all said that he suppose that some of the ingredients for the hamburgers, I suppose the flour had interstate origin. The drink I think he laid aside because of the legislative history of the Act indicating that it's the inquiry about the food, not about the drink. He said that there's some of the ingredients obviously came from out of state I'm sure, as a matter of common knowledge, but it's not in the record. I'm satisfied or I feel my common sense tells me that this establishment sold cigarettes, that it sold candy, that it sold some other items, gum, mints, item such as these, but it's not in the record. As a matter of fact, the record indicates the absent. So, I think this is what they get to when we look for coverage under the Act. We find that it was thought of as a case where there would be a serious contest over private or public exemption, and then law and behold, that fell through. And I've that the same experience myself that you think your case true, but did not go ahead and introduce a necessary evidence to show coverage under the Civil Rights Act of 1964.
Potter Stewart: Does the record show what kind of beverages were sold, what were they softdrinks?
James W. Gallman: No.
Potter Stewart: Doesn't show anything?
James W. Gallman: They were softdrinks. I think it reflects that too.
Potter Stewart: Didn't have a liquor license?
James W. Gallman: No. No, there's no liquor --the -- it's indicated that no beer was sold. Of course, Arkansas is a --
Potter Stewart: More or less dry state is.
James W. Gallman: -- package type of state you cannot dispense liquor buy to drink. But this place is always been noted for no alcoholic beverages of any kind. So, the Court of Appeals approach is this. Now, Judge Henny does dissented in the Court of Appeals. He was quite so sure that Judge Mahaphy, the majority judge, was wrong about this lack of evidence concerning movement of the food in commerce. He wanted to look at some Arkansas statutes that permitted or might be use to prevent so-called integration or admissions of Negroes to the so-called place. As saying well, there is an ominous enforcement act in Arkansas that might be use to prevent this sort of thing so we can say that this practice, this discriminatory practice of the falls resulted from state action. So, he but his disagreement only with this conclusion and contended of course all the while that there was sufficient evidence that interstate commerce had furnished the so-called lunch room. Now, the other question I think it deserves comment here is the question of what about this place of entertainment? Basically, this is a participant type amusement park, if we could call it that. I'd rather call it the farm but the record doesn't reflect that. But it doesn't have rights, it doesn't have the things that you had in the Fifth Circuit case of milk, where you have 11 or 12 complicated rights manufactured out of state and brought in without any question. Here, our record concerning the equipment used for boating and boating only that the evidence do is not clear is to where that came from. Now, there is some indication that they have about a dozen boats that called puddle boats. I don't know what they are exactly, except I think of a kind where children get only have some wheels, some pedals, they push and the puddle in the rear of the boat makes it go. Now, I think that's what it is and I'm not sure they have yatch whatever that is. Now, this is a very minor part of the activities as I understand the record. It suggested that these where perhaps purchased out of state. Judge Mahaphy in his opinion said that it was common knowledge, boats was made in Arkansas. There was a reference to an Oklahoma boat company to whom the Paul's paid a royalty. But it is not clear whether if one ends in -- at one point, the question is from whom did you purchase the boats or did you purchase a yatch? They say the same company, meaning the same company to whom the pay the royalties. But there's not testimony about rather boats was made, where the sale was made, where the boat came from, did it come from Oklahoma and Arkansas, there's nothing about it. Now, assume that the briefs that this indicate some interstate contact with reference to that and for that reason, we ought to say that the entertainment here, these boats, move in commerce, and that therefore, this activity ought to be a covered under subsubsection 4 of the Act of two or one of the Act. We suggest that it's not anywhere near like the Miller case that Judge Mahaphy in his opinion was correct that the evidence concerning movement with reference to amusement and entertainment movement in interstate commerce is not there. Now, the Court of Appeals did not have authority and has not have a possibility of drilling on the applicability of the Title 42 Section 1981 and 1982.
Thurgood Marshall: What about the jukeboxes Mr. Gallman?
James W. Gallman: A -- Again, Mr. Paul was asked where was the jukebox made and he said, “I don't know.” I think the testimony into that.
Thurgood Marshall: But when you assume that it's a possibility that one of the records in that jukebox came in interstate commerce?
James W. Gallman: In my common knowledge, I know that everyone of them perhaps came through interstate commerce and I know the jukeboxes made elsewhere. I don't have any doubt about it. I think that's true. I think --
Hugo L. Black: What where they used for it?
James W. Gallman: The jukebox to play and listen to I suppose.
Hugo L. Black: Where there any dancing then?
James W. Gallman: Yes, sir. On a Friday night perhaps a Saturday night between the last day of May and perhaps Labor Day or one of those two nights, the establishment would have a dance. The testimony is that a local band would play for that dance and we would not have entertainers who has move from another state to Arkansas to present the performers. These were so-called amateurs or local musicians. Of course, if you want to know what I know about, that would say that the jukebox played in intermission when the band quit. But that's not in the record.
Thurgood Marshall: Where was the dance held?
James W. Gallman: I believe they have a pavilion Your Honor that -- I would judge what it would put in, something of that sort.
Thurgood Marshall: And you said yesterday, the only building was the lunch counter or I didn't I understand you correctly?
James W. Gallman: No. I didn't mean to say that. There is a dressing room next to it there's a lunch counter. As I recall when the Paul's came in, they put some more drafts down the edge of this little lake in the shallow water, and down there, erected a floor, an outdoor type cover where this dancing took place.
Thurgood Marshall: For the purpose of entertainment --
James W. Gallman: Well --
Thurgood Marshall: -- admittedly so.
James W. Gallman: -- I think the people danced. I think the record shows that two nights a week events. I think the contention was that it wasn't for watching others dance, it was for people to dance now. I would --
Byron R. White: So, you do raise a question of the outset about whether this is a place of entertainment at all --
James W. Gallman: Yes.
Byron R. White: -- by the Act.
James W. Gallman: The District Court did and I think the Court of Appeals said perhaps this but still we don't have any interstate connection as where you know --
Byron R. White: Yes. But what's your position?
James W. Gallman: What is mine? I have to agree with the Court of Appeals that the evidence --
Byron R. White: It wasn't place of entertainment or you or do you --
James W. Gallman: Well, I think we can assemble some place of entertainment and then, look for the necessary connection as acquired by 201 (b) (4) or (3), excuse me. Now, it's --
Hugo L. Black: Does he knew --
James W. Gallman: -- well, I might refer to this, the reference to excise taxes for example where the cabaret tax applied to a 20% tax, we used to have.
Hugo L. Black: But there no evidence whatever as to the -- what music was furnished for the dancing?
James W. Gallman: They referred to the names of the band Your Honor as the Jinx, Pacers, names of this sort. I took it from those names that it would be rock and roll music.
Hugo L. Black: And no evidence about the jukeboxes playing at all?
James W. Gallman: No, sir. To return to the question of Mr. Justice White, the cabaret tax was applied and it speaks of entertainment was applied to places where a jukebox furnished the music for dancing. And there was no performance as such and those cases do exist that I know of. As I've said, the question of the application of the 1981 was not before the Court of Appeals. It appears in the language brought enough to prohibit all discriminatory contract, all discriminatory action concerning contracts. The Government I think raises some very searching questions in its brief concerning the impediments that might exist to holding that 1981 or Section 1 of the 1866 Act, might it itself be sufficient here. I noticed that they caution the Court that perhaps this should be characterized here as a sort of public contract and that the 1866 Act if it has liability ought to be looked at as referring to so-called public title contract.
Potter Stewart: Did I -- excuse me.
Thurgood Marshall: Direct the attention to page 29, Mr. Paul said there were two jukeboxes and I mean persons who put their nickels and dimes at any time during the day to get music and dance or whatever they want to do and answer, “Yes”, right? That was Mr. Paul himself.
James W. Gallman: Sir.
Thurgood Marshall: Mr. Paul himself said there were two jukeboxes and they were constantly going.
James W. Gallman: Oh, yes Your Honor. I knew that the Court understand to say there were not jukeboxes there.
Thurgood Marshall: No. But this because I understand this, it says that. One, there were two jukeboxes. Two, they were used all during the day and night and they were used for the purpose of people dancing or whatever else they wanted to do, which I would submit could be entertainment, couldn't it?
James W. Gallman: Oh, yes. I believe it, it could be it.
Earl Warren: And they did have a dance permit the day for that?
James W. Gallman: This without the country you wouldn't need a permit for the dancing.
Earl Warren: I -- I say -- I thought you said they have some kind of a permit to as I mistaken in that?
James W. Gallman: No, Your Honor. I didn't mean to --
Earl Warren: I guess, I mistaken.
James W. Gallman: And I know they had no permit. They got no license. I think they did have a periodic inspection by the health department that I point yesterday this post the problem because sometimes, their water didn't -- water supply wasn't sufficient to keep the pool there clean, it couldn't be chlorinated. So, there is one point I must raise and I may have been missed in this Your Honors. The -- I had assumed when I was invited to appear here that it was perfectly evident that the reason because where not in the case was that they have disposed of this property. I found that though arriving here and checking the opposing counsel that they were under the apprehension that the Paul's in fact still own the property but it is my information that they do not. That they dispose of it September 26, 1968 through a sale, that they reserve 2.75 acres namely the tree home sites own this property for themselves but otherwise disposed of the property. Now, I give that to you because I think you ought to know.
Hugo L. Black: You got this -- as far as I could -- I can't speak for my --
Potter Stewart: I can't speak for my colleagues, but so far as I'm concern, this is news to me. It's just suggestion that this moots the case or?
James W. Gallman: Well, it suggests from either we might have some effect on that area. I do not know what the plans or the new orders are, if they intend operate it perfectly. I can see utility in there in the city.
Potter Stewart: You know who the purchaser was?
James W. Gallman: Yes, it's a group of 10 individuals. They -- I'm told that they have a connection with a church. I believe they form a private corporation to acquire this. They call it the Lake Nixon Incorporated and that's as much as I know.
Earl Warren: Mr. Gallman, I -- my recollection of it is that we were either told or at least it was our understanding that Mr. Paul said that he just didn't want to pursue it any farther and if the court ruled against him, why he just closed it up.
James W. Gallman: Yes.
Earl Warren: I think that's what you're told from -- when we took the case and that's -- that's why we asked you to serve. And incidentally Mr. Gallman, I want to say that the Court appreciates your -- in willing to take this assignment from us because otherwise, we would have just one side of the case for it.
James W. Gallman: Thank you Your Honor, it's a pleasure to be --
Earl Warren: -- also we deeply appreciated. Mr. Harper?
Conrad K. Harper: Mr. Chief Justice and may it please Court. With reference to Mr. Gallman's last point concerning the disposition of the Lake Nixon property. Rumor came to our attention sometime in December after this Court had granted certiorari that the property had been disposed of. Where upon I call the former attorney for the Paul, Mr. Robinson, I believe his name was. He indicated he was not then their attorney, he's understanding was that they did not wish to pursue this case. However, he recommended and since he didn't know anything more, I might talk with Mrs. Paul and Mr. Paul. So, I took this extraordinary step of calling Mrs. Paul directly and asked her whether she had in fact disposed of the property. Her answer was “no”, that the thought it was under contract but the deal had not been consummated. And that is as much of I know and that was of as of late December, 1968. With reference to the other principal question, I'd like address myself to now, that is the food that was served at Lake Nixon. I think it's efficient for this Court if it wishes to --
Earl Warren: Would you speak a little a louder --
Conrad K. Harper: I'm sorry.
Earl Warren: Mr. --
Conrad K. Harper: I think it is sufficient for this Court if it wishes to undertake to look at this case the way it look to the case as Hamm versus Rock Hill. There, there was no evidence as to the origin of the food involved and yet, this Court in a divided opinion or a divided court undertook to say that the facilities in Hamm as well as a companion case where in fact opened to the public. They were located neither or five and dime in South Carolina or department store in Arkansas. And that was sufficient that court felt to demonstrate that in the ordinary course interstate connections could be shown as to the origin of the food. We think that situation is particularly at here because the District Court seating at Little Rock very close to Lake Nixon undertook to say that as far as he was concerned, there was sufficient -- a connection with interstate commerce to demonstrate that some of the food at least had originated outside the state. Therefore, our position of course is the case is not moot and the complaint I might mention inclusion, those run against successors in addition to the Paul's, who believe that might get situation here. I have no further comments unless the Court has some questions.
Hugo L. Black: Did the district judges conclusion that it was -- did involve interstate commerce to allow evidence under to rely on common knowledge?
Conrad K. Harper: With reference to the food, there was no evidence, what the court found was that some of the ingredients in the bread had originated outside of the state as far as he was concern, and that ingredients in the softdrinks are similarly originated outside of the state. But there was no testimony with reference --
Hugo L. Black: Now, which ingredients?
Conrad K. Harper: He did not specify which ingredients. Although, I might indicate that on file with the court are some 20 photographs of Lake Nixon. Some of which show Coca-Cola signs and it may have been had that in mind when he said some of the ingredients of softdrinks originate outside of Arkansas. Thank you.
Earl Warren: Very well.